PER CURIAM.
The appellant/former husband challenges a final judgment of dissolution of marriage on several grounds, only one of which merits relief. As he notes, the final judgment provides that he will pay the mortgage payments on the marital home, “as well as a monthly fee of 7% interest on the amount owed (beginning November 1, 2005) to the wife until he has refinanced the home or until May 1, 2006, whichever occurs first.” We agree that the trial court clearly intended to state that this monthly fee would be for 7% interest per *637annum, on the amount owed. Subject to this clarification, the final judgment of dissolution is affirmed.
ALLEN and WOLF, JJ., and ERVIN, III, RICHARD W., Senior Judge, concur.